Citation Nr: 0313136	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's mother


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

In May 2000 the RO determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for PTSD.

In July 2000 the veteran and his mother provided oral 
testimony before a Hearing Officer at the RO, and before the 
undersigned Veterans Law Judge in October 2002, transcripts 
of which have been associated with the claims file.

In February 2003 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for PTSD.  The Board also undertook 
additional development, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC)for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In January 2003 the Board undertook additional development on 
the claim at issue on appeal pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (38 C.F.R. 
§ 19.9(a)(2)).  This has been partially completed.


In April 2003 the Board provided notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (38 C.F.R. § 20.903).  The veteran did not 
respond to the notice.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1034, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§]5103(a)" and 
'not less than 30 days to respond to the notice," because it 
is contrary to 38 U.S.C.A. § 5103(b), which provides the 
claimant one year to submit evidence.

In accordance with the above reported development, the Board 
obtained a report of a VA special psychiatric examination 
which was completed in May 2003.  This evidence has not been 
considered by the RO and the veteran has not waived initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304.

In any event, the examiner recorded that prior to 
ascertaining whether the veteran was suffering from PTSD, 
additional psychological testing was needed.  This was 
accomplished, but the VA examiner never had the opportunity 
to review such testing, the results of which were very 
recently associated with the claims file.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the May 2003 VA 
special psychiatric examination, and 
refer to the VA examiner who conducted 
such examination the psychological 
testing results recently associated with 
the claims file for review.  

The claims file, a copy of the Board's 
January 2003 internal development memo, 
and a separate copy of this remand must 
be made available to and reviewed by both 
the VA examiner and the VA psychologist 
who conducted the additional testing.  
Upon completion of the above, both 
medical specialists should answer the 
following questions:

Are the verified stressors as detailed in 
hearing testimony and lay statements of 
record related to the veteran's confirmed 
presence at combat zones noted in the 
USASCRUR report sufficient to have caused 
PTSD as noted to be present on 
psychological testing.

Both examiners should document any 
inability to answer the questions set 
forth above.
The Board stresses that the medical 
specialists must not consider alleged 
stressors not associated with combat 
during and in the dates confirmed by the 
USASCRUR's report, as they have not been 
verified and require a different standard 
of proof.  Any further additional testing 
is at the option of the examiners.

If such additional testing is conducted, 
the examiners must consider the following 
medical issues: If a psychiatric 
disorder(s) other than PTSD is/are 
otherwise found on examination, the 
examiners must be requested to express an 
opinion as to whether any such 
disorder(s) is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.  If the veteran fails to 
report for examination, please provide a 
copy of the examination notification 
letter.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested MMPI and 
psychological testing and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for PTSD.  This should include 
consideration of all evidence of record, 
particularly all evidence added to the 
record since the April 2002 supplemental 
statement of the case (SSOC).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim of entitlement to service 
connection for PTSD.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

